UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 00-6865



TERRY L. BRADLEY,

                                               Plaintiff - Appellant,

          versus


L. THOMPSON, Medical Doctor; DORIS ROGERS,
Warden’s Secretary,

                                              Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Leonie M. Brinkema, District
Judge. (CA-00-565-AM)


Submitted:   August 24, 2000              Decided:   September 8, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.


Terry L. Bradley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

      Terry L. Bradley appeals the district court’s order dismissing

without prejudice Bradley’s complaint alleging inadequate medical

care.     The court dismissed the complaint because Bradley failed to

comply with a court order directing him to file a consent form au-

thorizing withdrawal of funds from his trust fund under 28 U.S.C.A.

§ 1915(a), (b) (West. Supp. 2000).        We have reviewed the record and

the   district    court’s   opinion   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court. See

Bradley v. Thompson, No. CA-00-565-AM (E.D. Va. June 13, 2000).*

We deny the motion to order certain FBI agents to investigate and

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                                 AFFIRMED




      *
       Although the district court’s order is marked as “filed” on
June 2, 2000, the district court’s records show that it was entered
on the docket sheet on June 13, 2000. Pursuant to Rules 58 and
79(a) of the Federal Rules of Civil Procedure, it is the date that
the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. See Wilson v.
Murray, 806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                      2